In a proceeding pursuant to CFLR article 75, inter alia, to permanently stay the arbitration of uninsured motorist claims, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Queens County (Conway, Ct Atty Ref), entered December 22, 2005, which, after a hearing, denied that branch of the petition which was to permanently stay the arbitration and directed the petitioner to proceed to arbitration.
Ordered that the order and judgment is affirmed, with costs.
State Farm Automobile Mutual Insurance Company demonstrated that it met the requirements set forth in Thrasher v United States Liab. Ins. Co. (19 NY2d 159, 168-169 [1967]) (see Matter of Empire Mut. Ins. Co. [Stroud—Boston Old Colony Ins. Co.], 36 NY2d 719, 721 [1975]) to disclaim coverage on the ground of lack of cooperation of its insured, Albeiro Rivera (see Matter of Continental Ins. Co. v Lulanaj, 33 AD3d 614 [2006]; Allstate Ins. Co. v United Intl. Ins. Co., 16 AD3d 605 [2005]). *467Accordingly, Rivera’s vehicle was uninsured and, as such, the Supreme Court properly denied that branch of the petition which was to permanently stay the arbitration of the claims for uninsured motorist benefits and directed the petitioner to proceed to arbitration.
The petitioner’s remaining contentions are unpreserved for appellate review or without merit. Spolzino, J.E, Florio, Lifson and Covello, JJ., concur.